UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                 No. 98-11267


                   In the Matter of DIMITRIOS BELAVILAS,

                                                                    Debtor,
                       ----------------------------

                             NIKOLAOS BILILIS,

                                                                Appellant,

                                    VERSUS

                     DIMITRIOS BELAVILAS, TIM TRUMAN,

                                                                Appellees.



           Appeal from the United States District Court
                for the Northern District of Texas
                          (4:98-CV-511-A)

                            September 14, 1999

Before DUHÉ, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

     This is a pro se appeal from a final order of a district court

sitting   as   a    court   of   appeals   in   bankruptcy.     A   detailed

description of the underlying facts of this bankruptcy proceeding

can be found in our prior panel opinion in this case.           See Bililis

v. Belavilas (In re Belavilas), No. 96-11290, slip op. at 2-3 (5th

Cir. 1997).    Nikolaos Bililis (“Appellant”) appeals the district

court’s   order     affirming    the   bankruptcy   court’s   orders   which


     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
dismissed the Chapter 13 bankruptcy petition, ordered certain

distributions, and vacated its previous order rescinding an award

of attorney’s fees for Dimitrios Belavilas’s (“Debtor”) attorney.2

On appeal, Appellant argues the district court erred for the

following reasons: (1) failing to award Appellant late fees as

provided by a deed of trust; (2) failing to award Appellant 11.5%

post-petition interest for the period from 8 September 1989 to 29

April 1997; and (3) failing to reverse the bankruptcy court’s order

effectively     allowing    estate     funds    to   satisfy    the    Debtor’s

attorney’s fees. For the following reasons, we affirm the district

court.

     We review the district court’s factual findings for clear

error and     its   legal   determinations     de    novo.     See    Affiliated

Computer Systems, Inc. v. Sherman (In re Kemp), 52 F.3d 546, 550

(5th Cir. 1995).        Appellant contends the district court erred in

not awarding him late fees, because the deed of trust securing his

claim with real property requires the debtor to pay 10% of the

principal in late fees upon default.           While the deed of trust does

so provide, the note does not.          We need not reach this issue for

most of the reasons stated infra in the discussion of post petition

interest.

     Appellant also argues that he is entitled to more post-

petition     interest    than   the   bankruptcy     court   ordered    and   the

         2
       The district court reversed the bankruptcy court’s order
distributing the estate’s funds only to the extent that it awarded
the incorrect amount of pre-petition interest for the Appellant.
The district court increased the Appellant’s award of pre-petition
interest.

                                        2
district court affirmed.     However, this argument is without merit

because the Appellant, as the sole unsecured creditor receiving a

distribution from the bankruptcy court, is only entitled to the

funds     remaining   in   the   estate   after   the   first   priority

administrative claims are paid. “The Bankruptcy Code provides that

. . . administrative expenses” are entitled to priority over the

claims of other unsecured creditors.      See 11 U.S.C. § 503(b)(1)(A)

(1999).     Administrative expenses include attorney’s fees and the

trustee’s fee.    See 11 U.S.C. § 503, § 330 (1999).     The bankruptcy

court ordered the distribution of funds to the debtor’s attorney,

whose fees had been approved by a previous order of the bankruptcy

court, and the trustee in satisfaction of his percentage fee.

Because the Appellant is only entitled to the funds remaining after

these administrative claims are paid, it is irrelevant whether the

remaining funds equaled the amount of his claim plus post-petition

interest.     However, because the bankruptcy court dismissed the

Debtor’s bankruptcy and the Debtor did not receive a discharge, the

Appellant retains his state law claims against the Debtor for any

amount he did not recover on the underlying debt.

     Finally, the Appellant argues that the district court erred in

affirming the bankruptcy court’s order vacating its previous order

rescinding an award of attorney’s fees to the Debtor’s attorney.

The Appellant contends it is improper for the Debtor’s attorney’s

fees to be satisfied with estate funds.       As discussed above, the

Bankruptcy Code expressly authorizes the payment of attorney’s fees

and even designates them as first priority upon distribution as an


                                    3
administrative   expense.   See       id.   For   these   reasons,   the

Appellant’s final argument also fails.

                            CONCLUSION

     Finding no issues of merit raised in this appeal, we affirm

the district court’s judgment.

AFFIRMED




                                  4